Name: COMMISSION REGULATION (EC) No 2517/95 of 27 October 1995 determining the extent to which applications lodged in October 1995 for import licences for certain pigmeat products under the regime provided for by the Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic can be accepted
 Type: Regulation
 Subject Matter: international trade;  animal product;  Europe;  tariff policy
 Date Published: nan

 28 . io . 95 TEN Official Journal of the European Communities No L 258/25 COMMISSION REGULATION (EC) No 2517/95 of 27 October 1995 determining the extent to which applications lodged in October 1995 for import licences for certain pigmeat products under the regime provided for by the Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic can be accepted HAS ADOPTED THIS REGULATION : Article 1 1 . Applications for import licences for the period 1 October to 31 December 1995 submitted pursuant to Regulation (EEC) No 2698/93 shall be met as referred to in Annex I. 2. During the first 10 days of the period 1 January to 31 March 1996 applications may be lodged pursuant to Regulation (EEC) No 2698/93 for import licences for a total quantity as referred to in Annex II . 3 . Licences may only be used for products which comply with all veterinary rules currently in force in the Community. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 2698/93 (') laying down detailed rules for the applica ­ tion in the pigmeat sector of the arrangements provided for by the Agreements between the European Economic Community and the Republic of Poland, the Republic of Hungary and the former Czech and Slovak Federal Repu ­ blic, as last amended by Regulation (EC) No 2416/95 (2), and in particular Article 4 (5) thereof, Whereas the applications for import licences lodged for the fourth quarter of 1995 are for quantities less than the quantities available and can therefore be met in full ; Whereas the surplus to be added to the quantity available for the following period should be determined ; Whereas, it is appropriate, for the first mentioned cat ­ egory of products, to draw the attention of operators to the fact that licences may only be used for products which comply with all veterinary rules currently in force in the Community, Article 2 This Regulation shall enter into force on 28 October 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 October 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 245, 1 . 10 . 1993 , p . 80 . (2 OJ No L 248 , 14. 10 . 1995, p. 28 . No L 258/26 I en I Official Journal of the European Communities 28 . 10 . 95 ANNEX I Group No Percentage of acceptance of import licences submitted for the period 1 October to 31 December 1995 1 100,0 2 100,0 3 100,0 4 100,0 5 100,0 6 100,0 7 8 100,0 100,0 9 100,0 10 100,0 11 100,0 12 100,0 13 100,0 ANNEX II (tonnes) Group No Total quantity available for the period 1 January to 31 March 1996 1 1 974,5 2 191,2 3 1 075,3 4 19 503,5 5 2 235,0 6 1 324,0 7 6 825,0 8 1 050,0 9 7 350,0 10 3 202,5 11 450,0 12 1 597,5 13 157,5